DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “approximately” in claim 1 and 9 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically it is unclear how close a number or variable needs to be to meet the term of approximately.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 9, 12 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. US 2015/0233895 in view of Lewis 2001/0041366 and Bos et al. “Diagnosis of pulmonary injury and infection by exhaled breath analysis”
Regarding claims 1 and 9, Koo discloses a method for analyzing a patient's breath to detect disease, comprising the steps of:  
 	providing a breath detector apparatus operable to capture and hold a volatile organic compound (VOCs) that is contained within an exhaled breath ([¶16]); 
 	providing a breath VOC analyzer in communication with the breath detector apparatus, the breath VOC analyzer operable to automatically determine a level of the VOC; 
 	capturing the VOC with the breath detector apparatus ([¶20]); 
 	analyzing the VOC to automatically determine the level ([¶16]); 
comparing the level of the VOC to a predetermined threshold level of the VOC ([¶61,87,93] VOC levels are compared to determine what disease); and  outputting an indication of disease after the level of the VOC is less than the threshold level of the VOC ([¶36,81] visual output. It is noted that device displays the indication of disease if the VOC is above or below a threshold either way. Specifically, when there is more VOCs it determines the type of fungal pneumonia and when the VOCs are below a threshold it determines that the indication is that there is no fungal disease). 
Koo does not specifically disclose using an array of sensors or the VOC sensor is embedded in the ventilator. Lewis teaches a similar gas detection system that uses an array of electronic nose sensors ([¶69,85]) and the electronic nose is embedded in system ([FIG.2]). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Koo with the teachings of Lewis in order to have a differential response ([¶85]) in order to provide both concentration and flow dynamics.
Koo does not disclose determining the VOC is 1-propanol.  Bos teaches determining 1-proponal in relation to pneumonia ([pg.204]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Koo with the teachings of Bos in order to determine if the patient should be treated with antibiotics ([204]). Koo does not specifically disclose wherein the threshold level of the VOC is approximately 0.36 ion count (10-log). However, Bos teaches that the lower levels of 1-propanol are associated with pneumonia (abstract) and the specific threshold would have been obvious to one of ordinary skill in the art at the time of filing to implement as it would have been obvious to modify the combination of references to include the threshold since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Koo teaches comparing the VOC levels to a threshold ([¶12,87,93]) but does not disclose the specific threshold. However, it would have been obvious to one of ordinary skill in the art prior to the time of filing to determine the appropriate thresholds via routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Similarly, Applicant’s own published application states that the threshold level varies ([¶57]).
Regarding claim 6, Koo discloses an apparatusAttorney Docket: 2016PF01326 23comprises providing a sorbent tube ([FIG1]).  
Regarding claim 7, Koo discloses using sampled breath ([¶41]) and exhaled breath is generally a mixture of alveolar air and dead space air.  
Regarding claim 12, Koo discloses a medical ventilator, wherein the electronic nose is disposed to directly sample exhaled breath from an exhalation tube ([FIG1][¶41]).  
Regarding claims 16-18, Bos teaches using a side-stream draw for continuous flow sample ([pg. 38, 96]) that is integrated into the ventilator ([FIG1][pg. 63-64]).

Response to Arguments
Applicant's arguments filed 8/9/22 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the references do not teach determining pneumonia when the VOC is below a threshold, Examiner respectfully disagrees. Bos teaches that the lower levels of 1-propanol are associated with pneumonia (abstract). Additionally the new limitation of the specific threshold would have been obvious to one of ordinary skill in the art at the time of filing to implement as it would have been obvious to modify the combination of references to include the threshold since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/            Examiner, Art Unit 3791                                                                                                                                                                                                                                                                                                                                                                                    /TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791